Exhibit 10.1

FRANKLIN RESOURCES, INC.

1998 EMPLOYEE STOCK INVESTMENT PLAN

As Amended and Restated June 17, 2008

The following constitute the provisions of the 1998 Employee Stock Investment
Plan of Franklin Resources, Inc.

 

1.

Purpose.

The purpose of the Plan is to provide employees of the Company (as hereinafter
defined) and its Designated Parents or Subsidiaries with an opportunity to
purchase Common Stock of the Company through accumulated payroll deductions (or
direct contributions in certain circumstances). It is the intention of the
Company to have the Plan qualify as an “Employee Stock Investment Plan” under
Section 423 of the Code (as hereinafter defined). The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

 

2.

Definitions.

As used herein, the following definitions shall apply:

(a) “Accrual Period” means a period of approximately six (6) months, commencing
on February 1 and August 1 of each year and terminating on the next following
July 31 or January 31, respectively, except with respect to the first accrual
period which may be shorter if so determined by the Plan Administrator. “Accrual
Period” shall have the same meaning as “Purchase Period” for Purchase Periods
commencing on and after August 1, 2007.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Common Stock” means the common stock of the Company.

(e) “Company” means Franklin Resources, Inc., a Delaware corporation.

(f) “Compensation” means an Employee’s base salary (whether such amount is
reflected by one amount or several separate components making up an aggregate
amount) and commissions from the Company including paid time off and overtime or
one or more Designated Parents or Subsidiaries, including such amounts of base
salary and commissions as are deferred by the Employee (i) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code, or (ii) to
a plan qualified under Section 125 of the Code. Compensation does not include
bonuses, restricted stock awards, other annual awards, other incentive payments,
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, profit sharing or other employer
matching contributions (other



--------------------------------------------------------------------------------

than employee deferral contributions described in the first sentence) made on
the Employee’s behalf by the Company or one (1) or more Designated Parents or
Subsidiaries under any employee benefit or welfare plan now or hereafter
established, and any other payments not specifically referenced in the first
sentence.

(g) “Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:

 

  (i)

a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

  (ii)

the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company; or

 

  (iii)

any reverse merger in which the Company is the surviving entity, but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger.

(h) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Plan Administrator from time to time as eligible to
participate in the Plan.

(i) “Effective Date” means February 1, 1998 or such later date as is designated
by the Plan Administrator for the commencement of the first Purchase and Accrual
Period hereunder. However, should any Designated Parent or Subsidiary become a
participating company in the Plan after such date, then such entity shall
designate a separate Effective Date with respect to its employee-participants.

(j) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on a Leave of
Absence. Where the period of leave exceeds three (3) months and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated on the day that is
three (3) months and one (1) day of such leave for purposes of determining
eligibility to participate in the Plan.

(k) “Enrollment Date” means the first day of each Purchase Period.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Exercise Date” means the last day of each Accrual Period.

 

2



--------------------------------------------------------------------------------

(n) “Fair Market Value” means, as of any date, the closing price of the Common
Stock on the New York Stock Exchange Composite Tape on such date. In the event
such date is not a day on which the New York Stock Exchange is open for trading
or the Company’s Common Stock was not traded on such date, then such closing
price for the last market trading day immediately prior to such date shall be
used.

(o) “Leave of Absence” means the following types of unpaid or reduced pay leaves
of absence authorized by the Participant’s employer: pregnancy leave and/or
parental leave, bereavement leave, compassionate care leave, family
responsibility or family medical leave, emergency leave, sick or medical leave,
or any other similar leave of absence as approved by the Company.

(p) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(q) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who is actively participating in the Plan.

(r) “Plan” means the Franklin Resources, Inc. 1998 Employee Stock Investment
Plan.

(s) “Plan Administrator” means either the Board or a Committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

(t) “Purchase Period” means a purchase period established pursuant to Section 4
hereof.

(u) “Purchase Price” shall mean (i) for Purchase Periods commencing prior to
August 1, 2008, an amount equal to Ninety Percent (90%) of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower, and (ii) for Purchase Periods commencing on and after
August 1, 2008, an amount equal to Eighty-Five Percent (85%) of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.

(v) “Reserves” means the sum of the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

(w) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3



--------------------------------------------------------------------------------

3.

Eligibility.

(a) Any individual who is an Employee for the ten (10) day period prior to and
including a given Enrollment Date, shall be eligible to participate in the Plan
for the Purchase Period commencing with such Enrollment Date.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (taking into account stock owned by any other person which would
be attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Parent or Subsidiary, or (ii) which permits such
person’s rights to purchase stock under all employee stock purchase plans of the
Company and its Parents or Subsidiaries to accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the Fair
Market Value of the shares at the time such option is granted prior to any
discounts provided for in such plan) for each calendar year in which such option
is outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.

(c) Notwithstanding subsection (a) above, Employees who are subject to rules or
laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan shall not be eligible to participate
in the Plan for any relevant Purchase Period.

 

4.

Purchase Periods.

(a) The Plan shall be implemented through overlapping or consecutive Purchase
Periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner terminated in accordance with Section 19 hereof. The
maximum duration of a Purchase Period shall be twenty-seven (27) months.
Initially, the Plan shall be implemented through overlapping Purchase Periods of
twenty-four (24) months’ duration commencing each February 1 and August 1
following the first Effective Date designated by the Plan Administrator (except
that the initial Purchase Period shall commence on the Effective Date and shall
end on January 31, 2000). Effective for Purchase Periods commencing on and after
August 1, 2007, the maximum duration of Purchase Periods shall be six
(6) months. The Plan Administrator shall have the authority to change the length
of any Purchase Period and the length of Accrual Periods within any such
Purchase Period subsequent to the initial Purchase Period by announcement at
least ten (10) days prior to the commencement of the Purchase Period and to
determine whether subsequent Purchase Periods shall be consecutive or
overlapping. Notwithstanding the foregoing, in the event the Company determines
it is inadvisable to issue and/or purchase shares of Common Stock under the Plan
as of any Exercise Date, issuances and/or purchases under the Plan shall be
delayed until a date specified by the Plan Administrator.

(b) A Participant will be granted a separate option for each Purchase Period in
which such individual participates. The option shall be granted on the
Enrollment Date and will be automatically exercised in successive installments
on the Exercise Dates ending within the Purchase Period.

 

4



--------------------------------------------------------------------------------

(c) An Employee may participate in only one Purchase Period at a time.
Accordingly, except as provided in subsection 4(d) below, an Employee who wishes
to join a new Purchase Period must withdraw from the current Purchase Period in
which such Employee is participating and must also enroll in the new Purchase
Period prior to the Enrollment Date for that Purchase Period.

(d) For Purchase Periods commencing prior to August 1, 2007, if on the first day
of any Accrual Period in a Purchase Period in which a Participant is
participating, the Fair Market Value of the Common Stock is less than the Fair
Market Value of the Common Stock on the Enrollment Date of the Purchase Period
(after taking into account any adjustment during the Purchase Period pursuant to
Section 18(a)), the Purchase Period shall be terminated automatically and the
Participant shall be enrolled automatically in the new Purchase Period which has
its first Accrual Period commencing on that date, provided the Participant is
eligible to participate in the Plan on that date and has not elected to
terminate participation in the Plan. For Purchase Periods commencing on and
after August 1, 2007, this Section 4(d) shall no longer be of any force or
effect.

(e) Except as otherwise specifically provided herein, the acquisition of Common
Stock through participation in the Plan for any Purchase Period shall neither
limit nor require the acquisition of Common Stock by a Participant in any
subsequent Purchase Period.

 

5.

Participation.

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement, in a form designated by the Plan Administrator from time
to time, whether in hard copy or in electronic form, authorizing payroll
deductions and submitting it with the designated payroll office of the Company
at least fifteen (15) days prior to the Enrollment Date for the Purchase Period
in which such participation will commence, unless a later time for submitting
the subscription agreement is set by the Plan Administrator for all eligible
Employees with respect to a given Purchase Period. In the event an Employee is
on a Leave of Absence, such Employee may participate in the Plan by making
direct contributions to the Plan in the form and manner as authorized by the
Plan Administrator.

(b) Payroll deductions for a Participant shall commence with the first payroll
period following the Enrollment Date and shall end on the last complete payroll
period during the Purchase Period, unless sooner terminated by the Participant
as provided in Section 10. A Participant who is on a Leave of Absence may make
direct contributions to the Plan in the form and manner as authorized by the
Plan Administrator.

 

6.

Payroll Deductions.

(a) At the time a Participant files a subscription agreement, such Participant
shall elect to have payroll deductions made during the Purchase Period in
amounts between one percent (1%) and not exceeding ten percent (10%) of the
Compensation which such Participant receives during the Purchase Period. Subject
to Section 6(c), if a Participant has been

 

5



--------------------------------------------------------------------------------

participating in the Plan prior to taking a Leave of Absence, any direct
contributions to the Plan made by such Participant during a Leave of Absence
together with any payroll deductions continuing during such Leave of Absence
shall in combination be at the same rate as in effect prior to such Leave of
Absence. A Participant may commence participation in the Plan even if on a Leave
of Absence by filing a subscription agreement as provided in this Section 6(a)
by making direct contributions, along with any payroll deductions which, either
individually or together, as the case may be, total between one percent (1%) and
ten percent (10%) of the Compensation which such Participant received
immediately preceding the commencement of such Leave of Absence.

(b) All payroll deductions made for a Participant (and/or any direct
contributions made by a Participant on a Leave of Absence) shall be credited to
such Participant’s account under the Plan and will be withheld in whole
percentages only. A Participant may not make any additional payments into such
account except as provided above for a Participant on a Leave of Absence and
except as may be required to comply with the laws of certain non-U.S.
jurisdictions where payroll deductions may be prohibited by law.

(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may decrease the rate of payroll deductions (and/or direct
contributions, if applicable), during the Purchase Period by completing and
filing with the Company a new subscription agreement authorizing a decrease in
the payroll deduction rate (and/or rate of direct contribution, if applicable).
The decrease in rate shall be effective with the first full payroll period
commencing fifteen (15) days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly. A Participant may increase the rate of payroll deductions (and/or
direct contributions, if applicable), for a future Purchase Period by filing
with the Company a new subscription agreement authorizing an increase in the
payroll deduction rate within fifteen (15) days (unless the Company elects to
process a given change in participation more quickly) before the commencement of
the upcoming Purchase Period. A Participant’s subscription agreement shall
remain in effect for successive Purchase Periods unless terminated as provided
in Section 10. The Plan Administrator shall be authorized to limit the number of
payroll deduction rate changes during any Purchase Period.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions (and/or direct contributions for a Participant on a Leave of Absence)
may be decreased to 0% at such time during any Accrual Period which is scheduled
to end during the current calendar year (the “Current Accrual Period”) that the
aggregate of all payroll deductions (and/or direct contributions, if applicable)
which were previously used to purchase stock under the Plan in a prior Accrual
Period which ended during that calendar year plus all payroll deductions (and/or
direct contributions, if applicable) accumulated with respect to the Current
Accrual Period equal $22,500. Payroll deductions (and/or direct contributions,
if applicable) shall recommence at the rate provided in such Participant’s
subscription agreement at the beginning of the first Accrual Period which is
scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 10.

 

6



--------------------------------------------------------------------------------

7.

Grant of Option.

(a) On the Enrollment Date, each Participant in such Purchase Period shall be
granted an option to purchase on each Exercise Date of such Purchase Period (at
the applicable Purchase Price) up to a number of shares of the Common Stock
determined by dividing such Participant’s payroll deductions (and/or direct
contributions, if applicable) accumulated prior to such Exercise Date by the
applicable Purchase Price; provided (i) that such purchase shall be subject to
the limitations set forth in Sections 3(b) and 12 hereof, and (ii) the maximum
number of shares of Common Stock a Participant will be permitted to purchase in
any Accrual Period will be two thousand (2,000) shares, subject to adjustment as
provided in Section 18 hereof. Exercise of the option shall occur as provided in
Section 8, unless the Participant has withdrawn pursuant to Section 10, and the
option, to the extent not exercised, shall expire on the last day of the
Purchase Period.

(b) The Company may, in its sole discretion, provide matching grants in a
uniform and non-discriminatory manner (in whole or partial shares) of Common
Stock to Participants who (i) purchase shares of Common Stock under the Plan
during a Purchase Period commencing prior to August 1, 2008, and (ii) satisfy
specified ongoing holding period requirements with respect to shares purchased
hereunder upon such terms and conditions as are determined from time to time by
the Plan Administrator.

 

8.

Exercise of Option.

Unless a Participant withdraws from the Plan as provided in Section 10 below,
such Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date, and the maximum number of shares (including
fractional shares) subject to the option shall be purchased for such Participant
at the applicable Purchase Price with the accumulated payroll deductions (and
direct contributions) in such Participant’s account. The Plan Administrator
shall be authorized to establish procedures for the handling of fractional
shares, including the distribution of cash in lieu thereof. Notwithstanding the
foregoing, any amount remaining in the Participant’s account following the
purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code, shall be returned to the Participant. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by such Participant.

 

9.

Delivery.

Upon receipt of a request from a Participant after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to such
Participant, as promptly as practicable, of a certificate representing the
shares purchased upon exercise of such Participant’s option. The shares
purchased under the Plan may also be delivered in uncertificated form by way of
an electronic transfer to the brokerage account of a Participant; provided,
however, that any shares delivered to the Participant or to the brokerage
account selected by the Participant (and not designated by the Company) shall
not be eligible for matching grants of Common Stock as provided in Section 7(b)
above.

 

7



--------------------------------------------------------------------------------

10.

Withdrawal; Termination of Employment.

(a) A Participant may withdraw all, but not less than all of the payroll
deductions (and/or direct contributions, if applicable) credited to such
Participant’s account and not yet used to exercise such Participant’s option
under the Plan at any time by giving at least fifteen (15) days prior written
notice to the Company, in a form designated by the Plan Administrator from time
to time, whether in hard copy or electronic form. All of the Participant’s
payroll deductions (and/or direct contributions, if applicable) credited to such
Participant’s account will be paid to such Participant as promptly as
practicable after receipt of notice of withdrawal, such Participant’s option for
the Purchase Period will be automatically terminated, and no further payroll
deductions (and/or direct contributions, if applicable) will be made during the
Purchase Period. If a Participant withdraws from a Purchase Period, payroll
deductions (and/or direct contributions, if applicable) will not resume at the
beginning of the succeeding Purchase Period unless the Participant delivers a
new subscription agreement to the Company.

(b) Upon a Participant’s ceasing to be an Employee for any reason or upon
termination of a Participant’s employment relationship (as described in
Section 2(j)), the payroll deductions (and/or direct contributions, if
applicable) credited to such Participant’s account during the Purchase Period,
but not yet used to purchase shares will be returned to such Participant or, in
the case of such Participant’s death, to the person or persons entitled thereto
under Section 14, and such Participant’s option will be automatically
terminated.

 

11.

Interest.

No interest shall accrue on the payroll deductions (and/or direct contributions,
if applicable) credited to a Participant’s account under the Plan under any
circumstances or at any time.

 

12.

Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale or as a matching grant under the Plan shall be eight million
(8,000,000) shares, subject to adjustment upon changes in capitalization of the
Company as provided for in Section 18. If on a given Exercise Date, the number
of shares with respect to which options are to be exercised exceeds the number
of shares then available under the Plan, the Plan Administrator shall make a pro
rata allocation of the shares remaining available for purchase among the
Participants in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b) A Participant will have no interest or voting right in shares covered by
such Participant’s option until such shares are actually purchased on such
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and such
Participant’s spouse.

 

8



--------------------------------------------------------------------------------

13.

Administration.

The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board. The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all persons.

 

14.

Designation of Beneficiary.

(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant (and such
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Plan Administrator), the Plan
Administrator, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Plan Administrator, then to
such other person as the Plan Administrator may designate.

 

15.

Transferability.

Neither payroll deductions (and/or direct contributions, if applicable) credited
to a Participant’s account nor any rights with regard to the exercise of an
option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 14 hereof) by the Participant, nor shall
it be subject to attachment or other legal process of whatever nature. Provided,
however, that the shares purchased under the Plan may also be delivered in
uncertificated form by way of an electronic transfer to the brokerage account of
participant. Any such attempt at assignment, attachment, transfer, pledge or
other disposition shall be without effect, except that the Plan Administrator
may treat such act as an election to withdraw funds from a Purchase Period in
accordance with Section 10.

 

16.

Use of Funds.

All payroll deductions (and/or direct contributions, if applicable) received
along with any other funds held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions or other funds.

 

9



--------------------------------------------------------------------------------

17.

Reports.

Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to Participants at least annually, which
statements will set forth the amounts of payroll deductions (and/or direct
contributions, if applicable), the Purchase Price, the number of shares
purchased and the remaining cash balance, if any.

 

18.

Changes in Capitalization; Corporate Transactions.

(a) Subject to any required action by the stockholders of the Company, the
Reserves, as well as the Purchase Price, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other similar event resulting in
an increase or decrease in the number of issued shares of Common Stock. Such
adjustment shall be made by the Plan Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided for
herein, no issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an option. The Plan Administrator may, if it so
determines in the exercise of its sole discretion, make provision for adjusting
the Reserves, as well as the price per share of Common Stock covered by each
outstanding option, in the event the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of shares of its outstanding Common Stock.

(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Plan
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Purchase Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Plan Administrator
shortens the Purchase Period then in progress in lieu of assumption in the event
of a Corporate Transaction, the Plan Administrator shall notify each Participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that either:

(1) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Purchase
Period as provided in Section 10; or

(2) the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Plan Administrator
that is equal to the excess, if any, of (i) the Fair Market Value of the shares
subject to the option over (ii) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(1) above. In addition,
all remaining accumulated payroll deduction (and/or direct contributions, if
applicable) amounts shall be returned to the Participant.

(c) For purposes of this Section 18, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a

 

10



--------------------------------------------------------------------------------

comparable option with respect to shares of capital stock of the successor
corporation or Parent thereof. The determination of option comparability shall
be made by the Plan Administrator prior to the Corporate Transaction and its
determination shall be final, binding and conclusive on all persons.

 

19.

Amendment or Termination of the Plan.

(a) The Plan Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18 or this Section 19, no such
termination can affect options previously granted, provided that a Purchase
Period may be terminated by the Plan Administrator on any Exercise Date if the
Plan Administrator determines that the termination of the Purchase Period is in
the best interests of the Company and its stockholders. Except as provided in
Section 18 or this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law or regulation), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to change the Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during Purchase
Periods, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Plan
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.

(c) On December 13, 2006, the Board approved an amendment and restatement of the
Plan to (i) increase the maximum number of shares available for sale or as a
matching grant under the Plan to eight million (8,000,000) shares, (ii) extend
the term of the Plan to January 31, 2018, and (iii) remove, for Purchase Periods
occurring on and after the date the Board approved such amendment and
restatement, the provision that Employees will not be eligible to participate in
the Plan for any relevant Purchase Period if such Employee’s customary
employment is less than 20 hours per week. The increase in the maximum number of
shares available under the Plan required the approval of the Company’s
stockholders, which was obtained on January 25, 2007. On June 19, 2007, the Plan
was amended to allow direct contributions to the Plan for Participants on Leaves
of Absence. On July 9, 2007, the Plan was amended to (A) provide that the term
“Accrual Period” shall refer to a “Purchase Period” effective for Purchase
Periods commencing on and after August 1, 2007; and (B) provide that the
duration of Purchase Periods commencing on and after August 1, 2007 shall be
shortened from twenty-four (24) months to six (6) months. The 2007 Plan
amendments do not require the approval of the Company’s stockholders. On
June 17, 2008, the Plan was amended to change the definition of “Purchase Price”
so that it referred to

 

11



--------------------------------------------------------------------------------

an amount equal to 85% (rather than 90%) of the Fair Market Value of a share of
Common Stock, and to eliminate the provision regarding Company discretionary
matching grants under the Plan for Purchase Periods commencing on or after
August 1, 2008. The June 2008 amendments do not require the approval of the
Company’s stockholders.

 

20.

Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Plan Administrator at the location, or by the
person, designated by the Plan Administrator for the receipt thereof.

 

21.

Conditions Upon Issuance of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.

Term of Plan.

The Plan shall become effective upon January 1, 1998. It shall continue until
January 31, 2018 unless sooner terminated under Section 19. The first Effective
Date under the Plan shall be determined as set forth in Section 2(i).

 

23.

No Employment Rights.

The Plan does not, directly or indirectly, create any right for the benefit of
any employee or class of employees to purchase any shares under the Plan, or
create in any employee or class of employees any right with respect to
continuation of employment by the Company or a Designated Parent or Subsidiary,
and it shall not be deemed to interfere in any way with such employer’s right to
terminate, or otherwise modify, an employee’s employment at any time.

 

24.

Effect of Plan.

The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each Participant, including,
without limitation, such Participant’s estate and the executors, administrators
or trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy
or representative of creditors of such Participant.

 

12



--------------------------------------------------------------------------------

25.

Applicable Law.

The laws of the State of Delaware (excluding that body of law pertaining to its
conflicts of law) will govern all matters relating to this Plan except to the
extent it is superseded by the laws of the United States.

 

13